\aJIO-K503l-H (A)             NOR-8a,Sk3-0^
                             WRIT NUMBER: \M \Q ~ 19503' W                >N"^-8^,563-0/

                                        IN THE

                                  OF CRIMINAL APPEALS
                                                                       RECEIVED \U
                              FOR THE STATE OF TEXAS              COURT OF CRIMINAL APPEALS

                                     AUSTIN,TEXAS                       JAM 09 2015

                                                                      Abel Acosta, Clerk
                                       EX   PARTE


                                  ARMANDO   FERMIN   SOTO

                                       APPLICANT




                APPLICANT'S REQUEST FOR FACTS,FINDNIGS AND
                CONCLUSIONS OF LAW ON THE ISSUES DESIGNATED

                                  BY THE TRIAL COURT.



TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:

        Applicant asks the court to order the Trial Court to provide
facts     findings     and    conclusions of law on the issues designated
in   its written order.            Alternatively, Applicant asks this- Court

to designate the issue and order the resolution.

A.      INTRODUCTION

        The    Applicant     is     Armando    Fermin       Soto; Respondent is the
State     of   Texas, by and through the Dallas County                District Att

orneys office.

        Applicant seeks the issuance of facts, findings and conclus
ions of law in the issue designated by the trial court.

EX PARTE SOTO-REQUEST                                                           PAGE,1
B.      FACTS

        A     jury     convict_ed_               Applicant- of the offense of intoxication

manslauthter           and           sentenced           him     to     twenty   years' confinement

in     the     Texas        Department              of        Criminal Justice.       His conviction

was     affirmed           by the court of Appeals in an unpublished opinion.

(See No.05-ll-01062-CR, Soto v. State)
        Applicant           in        three        separate        grounds       for relief asserted

that        he was deprived of the right to a meaningful appeal.                               Spec

ifically        he     claimed              that his Appellate Counsel filed an Anders

brief        which was accepted by the Dallas Court of Appeals. (Anders
v.     California,              386 U.S. 738        (1967)).     When an attorney files
an     Anders        brief           the        appellant is given an opportunity to file

a     pro     se brief.              Applicant did not receive notice of the brief,

and the        opportunity                 to     file        a pro se brief in a timely manner

due     to     Appellate              counsel's           error's. (Appellate counsel mailed
the     notice        to        him        at a unit to which he was not assigned, and

failed        to     properly              identify him with his correct TDCJ number).
        The     State           in     their        response          to the application for writ

of habeas corpus stated:

                In the interest of justice,  the State requests that
                this  court gather evidence by way of affidavit from
                Applicant's defense counsel or TDCJ mailroom records
                regarding Applicant's appeal.  If    the Court finds
                that  Applicant was   deprived of    the right to file a
                pro  se brief,   the  State  requests that Applicant be
                granted a new appeal in the form of the opportunity
                to file an out-of-time pro se brief...

        On     July        7,    2014,          the Trial Court signed an order designat

ing     issues        stating              that     there        were     controverted,   previously

unresolved           issues           material           to     the legality of the Applicant's

EX PARTE SOTO-REQUEST                                                                          PAGE,2
confinement exist.                    Specifically,            "whether       Applicant   received

notification              from        the     Gourt:of Appeals that his attorney filed

An     Anders           Brief and that the deadline for requesting the record

had been set."

        Upon the designation this issue Applicant fileditwo seperate

requests           for        the appointment of counsel,                   both were unanswered.

On     December                 2014,        Applicant         received notification from the

court        of     Criminal           Appeals           that his writ had been received and

presented to the court.

C.      ARGUMENT &             AUTHORITIES

        "[When]           the        convicting court decides that there controver
ted, previously unresolved facts which are material to the legal

ity     of        the     applicant's           confinement,           it    shall enter an order
within        20        day     of     the     expiration        of the time allowed for the

state        to     reply,           designating the issues of fact to be resolved.

To     resolve those issues the court may order affidavits, deposit

ions,        interrogatories...                 and hearings....             the convicting court

may     appoint           an        attorney        or     magistrate       to hold a hearing and

make     findings              of     fact...        It shall be the duty of the reporter

woh     is designated to transcribe a hearing held pursuant to [art
icle     11.07]           to        prepare a transcript within 15 days of its con
clusion.          Tex. Code Crim. Proc. 11.07, sec. 3(d).

        This        applicant           has     never received any resolution from the

Trial        court, an attorney or magistrate on the issue                            designated.

        Applicant              asserts        that       the   court    was required to notify

him     of        the    resolution            of        the issue via findings of fact, and


EX PARTE SOTO-REQUEST                                                                       PAGE, 3
conclusions    of     law.      Applicant     asks        the   court to forward to

him   any resolution filed by the Trial court related to the issue

designated.

      Alternatively,         Applicant     asks     the     Court    to re-designate

the   issue    as     to     whether     applicant        was properly notified of

his opportunity to file a pro se brief on appeal.

D.    PRAYER

       For all of these reasons,          Applicant        prays    the   court order

the   resolution of     the issue.

                                                  Respectfully submitted,

                                                   Armando F. Soto
                                                  •1740241-Coffield       Unit
                                                   2661 F.M. 2054
                                                   Tennessee Colony, Tx 75884




EX PARTE SOTO-REQUEST                                                            PAGE,4